Citation Nr: 9908036	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  95-33 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision issued 
by the Department of Veterans Affairs (VA)
Regional Office (RO) in Des Moines, Iowa.

The Board observes that the veteran was scheduled for a 
videoconference hearing with a member of the Board in 
February 1998.  However, he failed to report for that hearing 
and has presented no explanation for his failure to report.  
His hearing request is therefore deemed withdrawn.  See 38 
C.F.R. § 20.704(d) (1998).

The Board remanded this case to the RO for further 
development in March 1998.  The requested development has 
been accomplished, and the case has since been returned to 
the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran did not engage in combat with the enemy 
during service.

3.  The veteran does not have a clear diagnosis of PTSD based 
upon a verifiable stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not inherently 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to his claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the VA's duty to assist 
with the development of facts pertinent to his claim, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a particular 
disorder, the evidence of record must demonstrate that a 
disease or injury resulting in a current disability was 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  With 
regard to PTSD, however, VA regulations reflect that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires current 
medical evidence establishing a clear diagnosis of the 
condition, presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor; credible supporting evidence that the claimed in-
service stressor actually occurred; and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).  If it is determined through military citations or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be established as conclusive evidence as to 
their actual occurrence, and no further development or 
corroborative evidence will be necessary provided that the 
veteran's testimony is found to be satisfactory.  Such 
testimony must be credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998).  However, if it is determined that the veteran did 
not engage in combat with the enemy, or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
is not sufficient to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain some 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
alleged stressor.  Such corroborating evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

In this case, the veteran's service medical records, 
including the report of his April 1973 separation 
examination, are negative for psychiatric complaints or 
treatment.  Following service, in May 1973, the veteran began 
psychiatric treatment at a VA facility.  A May 1973 
examination report contains a diagnosis of a psychoneurotic 
reaction, secondary to emotional stress and tension at home 
combined with recent changes from a regimented military 
environment to a relaxed environment at home.  Also, a 
subsequent May 1973 psychiatric examination report contains 
an impression of schizoid personality and undifferentiated 
schizophrenia, while a November 1973 VA examination report 
contains a diagnosis of anxiety reaction, with conversion 
features in a schizoid personality.

VA records from May 1995 reflect treatment for probable PTSD.  
A June 1995 VA psychiatric examination report contains a 
diagnosis of PTSD, and the veteran's examiner noted that the 
veteran reported PTSD symptomatology since his return from 
Vietnam.  Also, the veteran was hospitalized at a VA facility 
for PTSD on multiple occasions in August, September, and 
October of 1995.

While the Board observes that the veteran has been diagnosed 
with PTSD subsequent to service, the veteran's diagnosis of 
PTSD must be based on a verifiable in-service stressor for 
service connection to be warranted, as noted above.  Medical 
nexus evidence is insufficient, in and of itself, to 
predicate the grant of service connection for PTSD.  See 
Moreau v. Brown, 9 Vet. App. at 396.  Thus, the question 
becomes whether the veteran either engaged in combat with the 
enemy during service or experienced a verifiable in-service 
stressor.

With regard to the question of whether the veteran served in 
combat with the enemy, the Board has considered the veteran's 
military commendations.  In this regard, the Board observes 
that the veteran was awarded the National Defense Service 
Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, 
an Expert M16 commendation, and one overseas service bar.  
The Board also observes that the veteran's military 
occupational specialty was working as a cannoneer during his 
tour of duty in Vietnam from July 1971 to April 1972, and he 
served with the Second Battalion, 320th Artillery, of the 
United States Army.  However, there is no indication that the 
veteran received such combat-related citations as the Purple 
Heart and the Combat Infantryman Badge.

As such, the Board has considered the veteran's reported in-
service stressors.  In a statement received by the RO in June 
1995, the veteran reported that a friend named "Jeff B." 
died in his arms in Vietnam.  He also described seeing the 
burned bodies of Vietnamese civilians around Cam Ranh Bay and 
putting dead bodies in bodybags.  The veteran later clarified 
that his friend's name was "Jeff Boldridge."  

The Board observes that the RO contacted the United States 
Armed Services Center for Research of Unit Records (Unit 
Records Center) so as to verify the veteran's claimed 
stressors, but the Unit Records Center was unable to verify 
any of these stressors.  Moreover, the RO determined that 
"Jeff Boldridge" was not on the list of names of 
individuals killed in action in Vietnam.  Additionally, a 
search for "Morning Reports" for the veteran's unit 
revealed no new information.  The Board is satisfied that the 
RO made all necessary efforts in assisting the veteran with 
his claim, and the Board observes that the veteran did not 
respond to an April 1998 letter from the RO requesting 
additional information.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (if a veteran wishes help in developing a 
claim, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence).  

In this case, the veteran has not been shown to have engaged 
in combat with the enemy during service, and the record is 
devoid of a clear diagnosis of PTSD based upon a verifiable 
stressor.  Under 38 C.F.R. § 3.304(f) (1998), service 
connection for PTSD is warranted only in cases of a diagnosis 
of PTSD based upon a verifiable in-service stressor.  As 
such, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
PTSD.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
this doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. at 
55.


ORDER

Entitlement to service connection for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 
- 5 -


- 1 -


